PER CURIAM.
This interlocutory appeal relates to an order of September 17, 1977, entered in a condominium controversy. Appellants were plaintiffs below in a suit challenging a long-term recreational lease.
Basically, the order in question provided for the deposit of rent monies pursuant to Section 718.401(4) Florida Statutes (1977) and withdrawal of the deposit for the purposes of paying mortgage expenses. The withdrawal was based on motion by the defendants.
We have reviewed the three points raised by appellants and find them to be without merit. All issues posed in this appeal have been answered adversely to appellants’ position by this Court’s prior opinion in Palm-Aire Country Club Condominium Association No. 2, Inc. v. F.P.A. Corporation, 357 So.2d 249 (Fla. 4th DCA 1978), certiorari denied without opinion at 365 So.2d 713 (Fla.1978). The order appealed from is, therefore, affirmed.
AFFIRMED.
LETTS, MOORE and BERANEK, JJ., concur.